DETAILED ACTION

Status of Claims
Claims 1-6 are pending and presented for examination on the merits.
Claim 1 is currently amended.

Status of Previous Double Patenting Rejection
The previous nonstatutory double patenting rejection over claims 1-5 of co-pending Application No. 17/207,814 is withdrawn in view of the terminal disclaimer filed on 05/03/2022.  The terminal disclaimer has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation reciting that the second powder has an average particle diameter that is smaller than the average particle diameter of the first powder is new matter because it is not found in the specification as originally filed.  The specification discloses that the second powder can be a carbon black having an arithmetic average particle diameter of 38 nm (para. [0026]).  But this does not make any statement on the size of the average particle diameter of the first powder, as it merely states an example discrete particle size of an example second powder.  Thus, the limitation is not supported by the instant disclosure.
Furthermore, the limitation reciting that the debindering step is conducted such that the second powder covers the first powder and is attached to a surface of the first powder is new matter because it is not found in the original specification as originally filed.  The specification does state that second powder is directly attached to the first powder (para. [0033]), but the same portion of the specification states that this arrangement is an effect of the drying step and the stirring step; there is no discussion of this effect existing after the debindering step.  Thus, the limitation is not supported by the instant disclosure.
Regarding claims 2-6, the claims are likewise rejected, as they are dependent upon and require all limitations of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0023547 (A1) to Mitooka et al. (“Mitooka”) in view of US 2006/0219056 (A1) to Larink, Jr. (“Larink”).
Regarding claims 1 and 2, Mitooka discloses a method of manufacturing a molded article.  Title; abstract.  The molded article is made by consolidating aluminum-containing magnesium chips coated with carbon powder.  Abstract.  The chips have applications in a thixomolding process (thixomolding material).  Para. [0047].  
The chips are magnesium alloy containing generally 80% by weight or more magnesium (first powder containing Mg as a main component).  Para. [0036], [0038].  The carbon powder can be carbon black, graphite, or coke (second powder containing C as a main component).  Para. [0039]-[0041].  
The chips have a length of 1-10 mm (para. [0038]), and the average primary particle diameter of 5-100 nm (para. [0042]).  This means that the carbon powder is smaller than the chips (average particle diameter of the second powder is smaller than an average particle diameter of the first powder).
To make the chips, magnesium alloy chips are mixed (stirred) with carbon so that the surfaces of the chips are substantially and homogeneously coated with the carbon (second powder covers the first powder with the second powder being attached to a surface of the first powder).  Abstract; para. [0012], [0014], [0029], [0030], [0040], [0046], [0068].
Mitooka does not teach the presence of binder and organic solvent in the mixture and the steps of drying and debindering.
Larink teaches a method for producing metal powder.  Abstract; para. [0002].  The method produces a powder with high density and flowability that is desirable for use in subsequent applications.  Para. [0007].  
 The method includes the steps of (i) mixing precursor metal powder with liquid to form a slurry (stirring step) (para. [0019]); (ii) driving off all of the liquid (e.g., water) (drying step) (para. [0022]); and (iii) driving off any remaining binder partially or entirely (debindering step of debindering at least part of the binder) (para. [0028], [0038]).
The slurry liquid may be water, but organic liquids (organic solvent) may be used.  Para. [0019].  The slurry may include a binder disposed in a liquid carrier.  Para. [0019], [0020].
Mitooka teaches that there are no particular restrictions to the method of coating the magnesium chips with carbon (para. [0045]).  It would have been obvious to one of ordinary skill in the art to have used the binder mixture (binder and carrier liquid), drying step, and debindering step of Larink to make the coated particles of Mitooka because Larink’s method is capable of producing highly flowable powders with increased yield. 
Regarding claim 3, Larink teaches that the powders can be recycled (36) and subjected to the particle-making process again.  Para. [0029]; FIGS. 1, 3-5.
Regarding claim 4, Larink teaches exposing the slurry to pulsating hot gases at high temperatures (stirring and drying occurring at the same time).  Para. [0035].
Alternatively regarding claims 3 and 4, because stirring exposes more of volume of the mixture, it would have been obvious to one of ordinary skill in the art to have alternately or continuously (such as simultaneously) stirred and dried the mixture of Mitooka in view of Larink so that the mixture dries faster due to the increased surface area of the mixture volume being periodically or constantly exposed to heat to dry it.

Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitooka in view of Larink, as applied to claim 1 above, alone, or optionally further in view of US 2016/0074942 (A1) to Fang et al. (“Fang”).
Regarding claims 5 and 6, Larink teaches that the binder removal temperature is a temperature of below the melting point of the metal powder.  Para. [0028].  Thus, in the case of magnesium-based chip, the debinding temperature would be less than the melting point of magnesium, i.e., less than 650oC, which overlaps the claimed ranges.
Alternatively regarding claims 5 and 6, Mitooka in view of Larink do not teach specific narrower ranges of debindering temperatures.  
Fang, directed to the production of spherical metal powders, teaches a debinding temperature of from about 50oC to about 400oC (para. [0057]), which overlaps the claimed range.  This debinding temperature is applicable to various binders such as polymer binders (example is PVA).  Para. [0050].  Larink’s example binder is PVA.  Para. [0020].  Since the temperature range of about 50oC to about 400oC is sufficient to remove polymer binder, it would have been obvious to one of ordinary skill in the art to have implemented the temperature range disclosed in Fang in the debinding step of Mitooka, as modified by Larink, because the temperature would be adequate to remove the remaining binder without melting the metal portion of the powder.

Response to Arguments
Applicant’s arguments have been considered, but they are moot in view of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 30, 2022